Citation Nr: 0945083	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-03 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of severance of service connection for post-
concussion syndrome, residuals of head injury.

2.  Propriety of severance of service connection for 
cognitive disorder, not otherwise specified (NOS), with 
depression.

3.  Propriety of reduced evaluation for left zygomatic arch, 
residuals of head injury, from 10 to 0 (zero) percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1978, and from January 1981 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 2003 
and February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  By the October 2003 
rating decision, the RO proposed to sever service connection 
for the post-concussion syndrome and cognitive disorder.  In 
addition, this decision proposed to reduce the assigned 
rating for fracture of the left zygomatic arch, from 10 to 0 
percent.  The RO effectuated these proposed actions by the 
February 2004 rating decision, effective May 1, 2004.

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for post-concussion syndrome and cognitive 
disorder, NOS, with depression was clearly and unmistakably 
erroneous.

2.  The 10 percent rating assigned for the Veteran's left 
zygomatic arch, residuals of head injury, was predicated on 
the symptomatology of the post-concussion syndrome.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the 
Veteran's post-concussion syndrome have not been met.  38 
U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105, 3.303 
(2009).

2.  The criteria to sever service connection for the 
Veteran's cognitive disorder, NOS, with depression have not 
been met.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. 
§§ 3.105, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and a duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
criteria for severing service connection, and reduction of an 
assigned rating, have their own notification procedures.

In this case, for the reasons detailed below, the Board 
concludes that the Veteran is entitled to a restoration of 
service connection for his post-concussion syndrome and 
cognitive disorder, and the 10 percent rating for his left 
zygomatic arch, residuals of head injury; i.e., he is 
entitled to the benefits sought on appeal.  Consequently, no 
further discussion of VA's duties to notify and assist is 
warranted, as any deficiencies regarding these duties have 
been rendered moot.

Analysis - Severance of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Service connection was established for post-concussion 
syndrome, residuals of head injury, fracture of left 
zygomatic arch by a November 1997 rating decision.  
Thereafter, a March 2002 rating decision established service 
connection for cognitive disorder, NOS, with depression.  
However, service connection has been severed for both 
disabilities.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper 
administrative procedures to effectuate the severance of 
service connection.  Specifically, the veteran was notified 
of the proposed severance by the October 2003 rating 
decision, and, prior to the effectuation of this severance by 
the February 2004 rating decision, he had the opportunity to 
present evidence and argument as to why service connection 
should not be severed for his post-concussion syndrome and 
cognitive disorder.  Therefore, the Board must now address 
the merits of whether the severance of service connection was 
warranted in this case.

The Court has held that section 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
However, it has also been held that, although the same 
standards apply in a determination of CUE in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

The law is clear regarding when a change in diagnosis may be 
accepted as a basis for severance action.  In such a case, 
the examining physician or physicians or other proper medical 
authority must certify that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.

Historically, service connection was established for post-
concussion syndrome and cognitive disorder, NOS, with 
depression as due to an in-service traumatic brain injury.  
The Veteran's service treatment records reflect he struck the 
left side of his face on the ground while sliding into home 
plate during a softball game.  He experienced pain 
immediately after this injury.  He subsequently developed 
edema, and was hospitalized 4 days after this injury.  It was 
noted that he denied loss of consciousness and dyplopia, but 
did admit to having some trismus.  The final diagnosis was 
fracture, depressed, left zygomatic arch, for which he 
underwent surgery.  

An August 1997 VA general medical examination noted, in part, 
that the Veteran had a history of brain trauma in 1983 while 
on active duty, and included a diagnosis of residuals of 
brain trauma, gross force.

A September 1997 VA neurologic examination noted that the 
Veteran sustained a head injury while playing softball, that 
a gloved hand hit his left temple forcefully as he dove to a 
base; and he apparently became unconscious and was taken to a 
hospital; and reported he was unconscious for about a week.  
He further reported that he had occasional headaches which he 
treatment with aspirin, mild intermittent dizziness, and then 
some difficulty in memory.  In addition, he was observed in 
the hospital in August 1990 after being assaulted, presumably 
for head injury.  The assessment following examination was 
concussion of the brain and mild post-concussion syndrome.  
Moreover, the examiner stated that the recent increase in 
intensity and frequency of headache was more unlikely than 
not to be related to the original injury; and that the 
assault episode of 1990 did not apparently produce injury of 
the brain.  

The November 1997 rating decision, in granting service 
connection for post-concussion syndrome, stated that the VA 
neurologic examiner opined that the recent increase in 
intensity and frequency of the headaches was found to be 
"more likely than not related to the original injury" and 
not the 1990 episode which apparently did not produce injury 
of the brain.  As detailed in the preceding paragraph, that 
statement is not an accurate description of what the examiner 
opined, and this was specifically cited as the reason why 
severance of service connection was warranted.  

With respect to the cognitive disorder, an August 1998 VA 
psychiatric examination noted, in part, that the Veteran had 
a history of head trauma back in 1983 when he was hit in the 
head while playing softball, and there was a diagnosis of 
adjustment disorder with depressed mood, chronic type.

A subsequent November 2001 VA mental disorders examination 
also noted an in-service head injury while playing softball, 
and stated that he was hospitalized for a few months and was 
in a coma.  Diagnoses included cognitive disorder, and an 
opinion that the Veteran's cognitive problems and depression 
were most likely due to the severe head injury that he 
sustained while in the service.

The Board acknowledges that both the September 1997 VA 
neurologic examination and the November 2001 VA mental 
disorders examination contain inaccurate information as to 
the circumstances of the Veteran's in-service injury.  In 
pertinent part, the Veteran's service treatment records 
reflect he did not lose consciousness, while these 
examinations note he was unconscious/comatose.  

The Board further notes that there are competent medical 
opinions against the Veteran's claim that are based upon an 
accurate understanding of his in-service injury.  For 
example, a May 2003 VA mental disorders examination noted 
that the Veteran's claim that he sustained a depressed skull 
fracture associated with coma and prolonged hospitalization 
while he was in the military after a softball accident had 
been perpetuated throughout his previous VA examinations.  
However, the examiner noted that a review of the actual 
military medical record suggested that he neither lost 
consciousness during that time nor was in a coma nor that he 
had a prolonged hospitalization.  Moreover, the examiner 
found it unlikely that the Veteran had any residuals of head 
trauma based on that incident.  

In addition, a June 2005 VA CT scan of the head, as noted on 
a July 2005 VA brain and spinal cord examination, showed 
minor-age related changes of the brain parenchyma; no 
findings to explain Veteran's symptoms, in particular no 
signs of previous trauma, brain injury.  Moreover, it was 
stated that his mild diffuse atrophic pattern of the brain 
parenchyma was within normal limits for the Veteran's age.

Therefore, in summary, the November 1997 rating decision 
inaccurately described the opinion of the September 1998 VA 
neurologic examiner in granting service connection, both this 
examination report and the November 2001 VA mental disorders 
examination were based on a history of the Veteran's being 
unconscious after the in-service injury, which is refuted by 
the service treatment records themselves, and the November 
2001 VA examiner specifically referred to the Veteran having 
been in a coma as part of the rationale supporting the 
positive medical opinion.  

However, despite the foregoing, the Board notes that the 
standard for severing service connection is that the grant of 
service connection was "clearly and unmistakably erroneous," 
based upon all the evidence of record.  Here, the Board must 
find that this standard has not been met.  As already noted, 
the Veteran did sustain an injury to the face/head while on 
active duty, which resulted in a fracture of the left 
zygomatic arch.  There is also competent medical evidence of 
record supporting the Veteran's service connection claims 
which is based upon an accurate understanding of the in-
service injury.  Specifically, a September 2003 VA 
neuropsychological evaluation accurately described the 
circumstances of the Veteran's in-service injury, and 
indicated it was based upon review of the medical records on 
file.  The examiner also noted that the Veteran reported that 
he had been injured, that he was not incapacitated, and that 
they did surgery - which is an accurate summary of what 
occurred as documented by the service treatment records.  
Further, the Veteran reported that he was vague or unsure 
about the exact details of his in-service injury, which the 
examiner stated was consistent with post-concussion syndrome.  
Moreover, the examiner diagnosed cognitive disorder NOS, and 
stated that impairments in complex attentional processes 
and/or executive functions were associated with even mild 
concussions.  Therefore, the examiner stated it was clear 
that the traumatic brain injury that occurred during 1982 
while on active duty had indisputable etiological validity.  

The Board also notes that various treatment records note the 
Veteran has the claimed disabilities due to in-service head 
injury.  Although these records do not provide significant 
detail regarding this injury, the Board cannot dispute the 
fact that the Veteran did sustain what can be classified as a 
head injury while playing softball while on active duty.

In view of the fact that there is competent medical evidence 
supporting service connection for the Veteran's diagnosed 
post-concussion syndrome and cognitive disorder that is based 
upon an accurate understanding of the in-service injury, the 
Board cannot find that the original grant of service 
connection for these disabilities was clearly and 
unmistakably erroneous.  Accordingly, the Board is compelled 
to conclude that the severance of service connection for 
these disabilities was, in fact, improper.




Analysis - Rating Reduction

Initially, the Board notes that, as with the severance of 
service connection, the RO complied with the procedural 
requirements of section 3.105 regarding the reduction of the 
10 percent rating in effect for the Veteran's left zygomatic 
arch, residuals of head injury.  Specifically, the October 
2003 rating decision notified him of the proposed reduction, 
furnished detailed reasons for this action, and given 60 days 
from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level.  See 38 C.F.R. § 
3.105(e).  

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2009); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Court, in Brown v. Brown, 5 Vet. App. 413, 420 
(1993), has interpreted the provisions of 38 C.F.R. § 4.13 to 
require that in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded 
history of the disorder, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  In Kitchens v. 
Brown, 7 Vet. App. at 324, the Court stated "[i]n order for 
the VA to reduce certain service-connected disability 
ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) 
must be satisfied."  This regulation requires that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. at 417-18.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

In its analysis of this case, the RO stated that although the 
Veteran sustained a fracture of the left zygomatic arch 
during military service, there was no current evidence to 
show skull loss over an area smaller than the size of a 25-
cent piece or 0.716 square inches (4.619 square centimeters); 
i.e., that he does not satisfy the criteria for a compensable 
rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5296.  The Board acknowledges that nothing in the service 
treatment records or the post-service medical records, to 
include the June 2005 CT scan, indicates such bone loss.  
However, the record reflects that the 10 percent rating was 
in effect because the left zygomatic arch was combined with 
the post-concussion syndrome, and assigned pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  Nothing in 
the record reflects these conditions were ever separately 
evaluated prior to the severance of service connection for 
the post-concussion syndrome.  In view of the fact that the 
Board has determined that the severance of service connection 
for post-concussion syndrome was not proper, service 
connection is to be restored for this disability.  
Consequently, the basis for the rating reduction in this case 
has been rendered moot.  

In view of the foregoing, restoration of the 10 percent 
rating is warranted in this case.






ORDER

Inasmuch as the RO's severance of service connection for 
post-concussion syndrome was not proper, the benefit sought 
on appeal is allowed.

Inasmuch as the RO's severance of service connection for 
cognitive disorder, NOS, with depression was not proper, the 
benefit sought on appeal is allowed.

Inasmuch as the RO's reduction of the assigned rating for the 
service-connected left zygomatic arch, residuals of head 
injury was not proper, the benefit sought on appeal is 
allowed, and the 10 percent disability evaluation is 
restored, subject to the law and regulations applicable to 
the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


